Per Curiam.

We are of opinion that this is not a case within the statute of frauds. It is not a mere collateral undertaking, ,or agreement, on the part of the defendant, to pay the debt of Bristol; but'was an original contract, on an independent consideration, received by the defendant, by the procurement of the plaintiff. The plaintiff has the same ground of action as if he had delivered his own goods to the defendant, as the consideration of the promise. (Cartling v. Aubert, 2 East’s Rep. 324.) The plaintiff is, therefore, entitled to judgment.
Judgment for the plaintiff